689 F.2d 1199
111 L.R.R.M. (BNA) 3143
NATIONAL ELECTRICAL CONTRACTORS ASSOCIATION, INC., et al., Appellants,v.NATIONAL CONSTRUCTORS ASSOCIATION, et al., Appellees.
Nos. 80-1808, 80-1809.
United States Court of Appeals,Fourth Circuit.
Submitted June 1, 1982.Decided Sept. 8, 1982.

1
Before WIDENER and HALL, Circuit Judges, and MICHAEL, District judge.*

ORDER

2
* The National Electrical Contractors Association, et al. filed their petition for rehearing with a request for rehearing en banc, 678 F.2d 492 (4th Cir.).


3
Upon a request for a poll of the court on the petition for rehearing en banc, less than a majority of the judges in regular active service voted in the affirmative.


4
It is accordingly ADJUDGED and ORDERED that the petition for rehearing en banc of National Electrical Contractors Association, et al. shall be, and the same hereby is, denied.

II

5
Miller Electric Company and Colgan Electric Company filed their petition for rehearing with a request for rehearing en banc.  On the petition there was no request for a poll of the court on the petition for rehearing en banc.


6
It is accordingly ADJUDGED and ORDERED that the petition for rehearing en banc of Miller Electric Company and Colgan Electric Company shall be, and it hereby is, denied.

III

7
The panel has considered both the said petitions for rehearing and is of opinion they are without merit.


8
It is accordingly ADJUDGED and ORDERED that both the said petitions shall be, and they hereby are, denied.


9
MICHAEL, District Judge, concurs in this entire order.


10
K. K. HALL, Circuit Judge, concurs in part II of this order and in the denial of the petition of Miller Electric Company and Colgan Electric Company.


11
As to part I of this order, Judge HALL would have granted the petition for rehearing en banc; as a member of the panel, he would have granted the petition for rehearing of National Electrical Contractors Association, et al.; both for the reasons set forth in his dissenting opinion.



*
 United States District Court for the Western District of Virginia, sitting by designation